                                           Case 3:21-cv-03176-CRB Document 9 Filed 07/20/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     In re MICHAEL VALENTINE,                            Case No. 21-cv-03176-CRB (PR)
                                   8                     Plaintiff.
                                                                                             ORDER OF DISMISSAL WITHOUT
                                   9                                                         PREJUDICE
                                  10

                                  11

                                  12            On May 17, 2021, the post office returned the court’s mail to plaintiff as undeliverable
Northern District of California
 United States District Court




                                  13   because plaintiff is “not here” at Mt. Olive Correctional Complex in Mt. Olive, West Virginia.

                                  14   ECF No. 5 at 1. Because more than 60 days have passed since the court’s mail to plaintiff was

                                  15   returned as undeliverable, and the court has received no written communication from plaintiff

                                  16   indicating a current address, the case is DISMISSED without prejudice pursuant to Local Rule 3-

                                  17   11(b).

                                  18            The clerk is instructed to close the file and terminate all pending motions as moot.

                                  19            IT IS SO ORDERED.

                                  20   Dated: July 20, 2021

                                  21                                                     ______________________________________
                                                                                         CHARLES R. BREYER
                                  22                                                     United States District Judge

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
